Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
The present application is being examined as a continuation application of 16379063 (now US Pat. # 10797074). Now pending in this application are claims 1-20.

Specification
The specification submitted 8/28/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 8/28/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020 has been considered by the examiner.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 14, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US # 20170345843).
	
Regarding Claim 9, Lee teaches a three-dimensional semiconductor memory device (see Fig. 9-10 and corresponding text), comprising: 
a first stack (120a1; see Fig. 9-10) structure having a first vertical channel hole (hole filled by channel structure 130) having a first inner left side surface and a first inner right side surface (swap these, a mirror image), a top width of the first vertical channel hole being greater than a bottom width of the first vertical channel hole (w2 < w1; [0047]), 

    PNG
    media_image1.png
    416
    410
    media_image1.png
    Greyscale
a second stack structure (120a2) on the first stack structure (shown), the second stack structure having a second vertical channel hole (filled by the upper portion of 130) overlapping the first vertical channel hole (shown), the second vertical channel hole having a second inner left side surface and a second inner right side surface (mirror), a portion of a bottom surface of the second stack structure being exposed by the first vertical channel (there are bottom surfaces of 120a2 that are not covered by part 134), a top width of the second vertical channel hole being greater than a bottom width of the second vertical channel hole (w4 < w3; [0047]), 
a first corner region (see annotated drawing taken from Fig. 10; specifically see part 1) on a top of the first inner left side (mirror) surface under the second stack structure (shown), 
a second corner region (see part 2) on a top of the first inner right side (mirror) surface under the second stack structure (shown), 
a first blocking insulating pattern (132; [0056]) on the first inner left side surface, the first corner region and the second inner left side surface (shown as a mirror); 
a second blocking insulating pattern (132; [0056]) on the first inner right side surface, the second corner region and the second inner right side surface (shown as a mirror); 
a first charge storing pattern (132; [0056]) on the first blocking insulating pattern; 
a second charge storing pattern (132; [0056]) on the second blocking insulating pattern; 
a first tunnel insulating pattern (132; [0056]) on the first charge storing pattern; 
a second tunnel insulating pattern (132; [0056]) on the second charge storing pattern; 
a first vertical semiconductor pattern (134) on the first tunnel insulating pattern; and 
a second vertical semiconductor pattern (134) on the second tunnel insulating pattern, 
wherein the first vertical semiconductor pattern has a first curved surface (around the corner corresponding to part 1; the nature of these channel materials is that curvature of microstructures inevitably exist) of a first curvature on the first corner region and the second vertical semiconductor pattern has a second curved surface (around the corner corresponding to part 2) of a second curvature on the second corner region, the first curvature being lower than the second curvature (the curvature near part 1 is lower than curvature near part 2).

Regarding Claim 14, Lee teaches the three-dimensional semiconductor memory device of claim 9, further comprising: 
an insulating gapfill layer (136) filling the first and second vertical channel holes and contacting the first vertical semiconductor pattern and the second vertical semiconductor pattern (shown), 
wherein the insulating gapfill layer has a third curved surface (curved surfaces are inevitable for these kinds of materials) contacting the first vertical semiconductor pattern on the first corner region and a fourth curved surface contacting the second vertical semiconductor pattern on the second corner region (shown in contact at the corners part 1 and part 2), 
wherein the third curved surface has a third curvature and the fourth curved surface has a fourth curvature, the third curvature being lower than the fourth curvature (part 1 is lower than part 2).

Regarding Claim 16, Lee teaches a three-dimensional semiconductor memory device, comprising: 
a first stack structure (120a1) having a first inner left side surface and a first inner right side surface (swap these, a mirror image), a top width of the first vertical channel hole being greater than a bottom width of the first vertical channel hole (w2 < w1; [0047]),
a second stack structure (120a2) on the first stack structure (shown), the second stack structure having a second vertical channel hole (filled by the upper portion of 130) overlapping the first vertical channel hole (shown), the second vertical channel hole having a second inner left side surface and a second inner right side surface (mirror), a portion of a bottom surface of the second stack structure being exposed by the first vertical channel (there are bottom surfaces of 120a2 that are not covered by part 134), a top width of the second vertical channel hole being greater than a bottom width of the second vertical channel hole (w4 < w3; [0047]),
a first corner region (see annotated drawing taken from Fig. 10; specifically see part 1) on a top of the first inner left side (mirror) surface under the second stack structure (shown),
a second corner region (see part 2) on a top of the first inner right side (mirror) surface under the second stack structure (shown), 
a first blocking insulating pattern (132; [0056]) on the first inner left side surface, the first corner region and the second inner left side surface (shown as a mirror); 
a second blocking insulating pattern (132; [0056]) on the first inner right side surface, the second corner region and the second inner right side surface (shown as a mirror); 
a first charge storing pattern (132; [0056]) on the first blocking insulating pattern; 
a second charge storing pattern (132; [0056]) on the second blocking insulating pattern; 
a first tunnel insulating pattern (132; [0056]) on the first charge storing pattern; 
a second tunnel insulating pattern (132; [0056]) on the second charge storing pattern; 
a first vertical semiconductor pattern (134) on the first tunnel insulating pattern; and 
a second vertical semiconductor pattern (134) on the second tunnel insulating pattern, 
an insulating gapfill layer (136) filling the first and second vertical channel holes and contacting the first vertical semiconductor pattern and the second vertical semiconductor pattern (shown), 
wherein the insulating gapfill layer has a third curved surface (curved surfaces are inevitable for these kinds of materials) contacting the first vertical semiconductor pattern on the first corner region and a fourth curved surface contacting the second vertical semiconductor pattern on the second corner region (shown in contact at the corners part 1 and part 2), 
wherein the third curved surface has a third curvature and the fourth curved surface has a fourth curvature, the third curvature being lower than the fourth curvature (part 1 is lower than part 2).

Allowable Subject Matter

Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding Claim 1, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein a first distance between the first blocking insulating pattern and the first vertical semiconductor pattern on the first corner region is different from a second distance between the second blocking insulating pattern and the second vertical semiconductor pattern on the second corner region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 10-13, 15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US # 20170345843

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899